92 S.W.3d 157 (2002)
Patrice JOHNSON, Personal Representative of the Estate of George Bolden, Ernestine Petty, Willie Victory, Irene Washington, Sandra Washington, Juan Washington, Tine Brandy, Melvin Dunlap, Williams Dunlap, and Sidney Dunlap, Respondents,
v.
BFI WASTE SYSTEMS OF NORTH AMERICA, INC., Jimmy Bergner, and the City of St. Louis, Appellants.
No. ED 80087.
Missouri Court of Appeals, Eastern District, Division One.
October 15, 2002.
Motion for Rehearing and/or Transfer Denied December 18, 2002.
Application for Transfer Denied January 28, 2003.
Donald L. O'Keefe, Jr., James A. Pudlowski, Jr., James A. Hanlon, St. Louis, MO, for Appellants.
Robert H. Pedroli, Daniel J. Gauthier, Gerald L. Warren, Clayton, MO, for Respondents.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 18, 2002.

ORDER
PER CURIAM.
Justine Bolden (hereinafter, "Decedent") was struck and killed by a BFI Waste Systems of North America, Inc. trash truck (hereinafter, "BFI truck") while attempting to cross the street at the intersection of Park and Grand in the City of St. Louis. The jury returned its verdict in favor of Decedent's representatives (hereinafter, "Plaintiffs") and awarded a $1.9 million judgment against BFI Waste Systems of North America, Inc. (hereinafter, "BFI"), Jimmy Bergner (hereinafter, "Bergner"), the driver of the truck, and the City of St. Louis (hereinafter, "the City"). Following post-trial motions, BFI, Bergner, and the City appeal.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. Further, we deny the motion taken with the case. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).